Case 7:19-cr-OO406 Document 1 Filed on 02/20/19 in TXSD Page 1 of 2 _ ,

AO 91 (Rev. ll/ll) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

 

 

 

 

K .United States of America )
v. )
Jose Ange| GARClA-Huerta ) Case NO' il ‘ \q h MD-’ 0 3 5@
DOB: 1967 ) '
Citizenship: |V|exico §
_ )
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
, On or about the date(s) of February 19, 2019 in the county of Hida|go in the
v Southern District of Texas , the defendant(s) violated: \
Coa'e Section Ojj"ense Description
21 USC §~ 952 ll|ega| lmportatlon of a Contro||ed Substance /Approximate|y 27.05

Ki|ograms of Cocaine, a Schedule ll Contro||ed Substance.

21 USC § 963 Consplracy to lmport a Contro||ed Substance / Approximate|y 27.05
Kl|ograms of Cocaine, a Schedule ll Contro||ed Substance.

This criminal complaint is based on these facts:

x See Attachment "A" ' d

d Continued on the attached sheet.

litton \Dbl ann elm M@ M"

bl_% l » Nlcholas C. Stott, HSl Special Agent

Printed name and title

 

 

Swom to before me and signed in my presence.

Date= M¢H,_ < i% ?

f v Judge ’s signature

City and grate; McAllen, Texas U.S. Maglstrate Judge Juan Alanis

Printed name and title

 

Case 7:19-cr-OO406 Document 1 Filed on 02/20/19 in TXSD Page 2 of 2

Attachment “A”

l

I, Nicholas C. Stott, am a Special Agent of the United States Homeland Security Investigations
(HSI) and have knowledge of the following facts. The facts related in this attachment do not reflect
the totality of information known to me or other agents/officers, merely the amount needed to
establish probable cause. I do not rely upon facts not set forth herein in reaching my conclusion
that a complaint should be issued, nor do l request that this Court rely upon any facts not set forth
herein in reviewing this attachment in support of the complaint.

l.

On February l9, 2019, Homeland Security lnvestigations.in McAllen, Texas, (HSI McAllen)
received a request for investigative assistance from the U.S. Customs and Border Protection
(CBP) Office ofField Operations at the Progreso Port of Entry (POE) in Progreso, Texas. CBP
Offlcers (CBPOS) detained Jose Angel GARCIA-Huerta (hereinafter GARCIA), a citizen of
Mexico and Bl/BZ visa holder, while attempting to enter the U. S. With approximately 27. 05
kilograms (kg) of cocaine concealed within the rear differential of the tractor-truck unit which
he was driving.

During primary inbound inspection, CBP Officers (CBPOS) obtained a negative written
declaration for fruits, food, alcohol, tobacco, drugs, weapons and currency over $10,000.00.
GARCIA was driving a tractor truck with attached empty trailer. CBPOS observed GARCIA,
a regular crosser who was known to them, was overly nervous and acting differently than usual.
CBPOs referred GARCIA and the tractor trailer for a secondary inspection.

During secondary inspection, a CBP K-9 narcotics detection team conducted a free air
inspection which resulted in a positive alert for the odor of controlled substance(s) emanating
from the rear axle of the truck. GARCIA remained overly nervous in secondary inspection.

A physical search ofthe tractor discovered a hollowed out rear differential in the tractor. Inside
the differential, 25_ vacuum sealed, cellophane and tape wrapped packages were discovered.
CBPOs field tested the white powdery substance inside the packages, which was presumptive
positive for the characteristics of cocaine. The packages of cocaine weighed approximately
27.05 kilograms.

Homeland Security Investigations (HSI), Special Agents (SA) responded to the Progreso POE
to assist in the investigation The HSI SAs and a CBPO interviewed GARCIA who denied
knowledge of the cocaine concealed within the tractor. GARCIA, who has crossed the tractor
into the United States multiple times, stated he was to be paid $700 Mexican pesos for
transporting the tractor trailer into the United States. During the interview, GARCIA provided
several inconsistent and false statements

